Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 11/20/2020.
Applicant’s amendment has remedied all matters pertaining to indefiniteness in the previous office action and the rejections made under the second paragraph of 35 U.S.C. 112 in the previous office action are hereby withdrawn.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are now 1-23.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10, 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0083722 to Franke et al.
 and wherein the first and second support members coupled with the first and second elongated members are sized and dimensioned to compress the soft tissue of the user's limb to thereby minimize motion between the device and the bone structure when worn on a limb (714 and 718 come together around a subject's leg, PAR 0097; 712 and/or 716 may independently comprise flexible, elastomeric, and/or resilient materials; strap 728 may be threaded through cinch 730 and pulled tight to apply a desired amount of pressure on the subject's lower leg, PAR 0095, i.e. Franke et al discloses a method of fitting the load carrying device to a limb of a person and adjusting the distance of the 
With regard to claim 2, further comprising a fastener for removably coupling a load to the device (strut 708 may comprise one or more rigid materials capable of bearing a subject's weight, PAR 0091; one or more screws 724 may be secured to support 791 through one or more holes 725 in strut 708, PAR 0094, Fig. 7B).
With regard to claim 4, Franke discloses the device of claim 1, wherein at least one of the first elongated compression member and the second elongated compression member is contoured to the user’s limb (as depicted in Figs. 7A-7H. 714, 718, 712, 716 are contoured to fit the user's lower leg).
With regard to claim 5, Franke discloses the device of claim 1. wherein first support member is sized and dimensioned to at least partially surround a first portion of the user’s limb (as depicted in Figs. 7A-7H, 714 is contoured to fit the anterior portion of user's lower leg) and the second support member is sized and dimensioned to at least partially surround a second portion of the user's limb (as depicted in Figs. 7A-7H, 718 is contoured to fit the posterior portion of user's lower leg).
With regard to claim 6, wherein the plurality of elongated compression members are configured to compress a plurality of areas of the user's limb between the first and second portions of the user's limb (as depicted in Figs. 7A-7H, 712, 718 are configured to encircle user's lower leg, thereby providing the ability to apply pressure to the anterior and posterior surfaces, as well as the left and right side areas extending between the anterior and posterior areas of the lower legs).
.
Claims 20-22, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0049141 to Slautterback et al.
With regard to claim 20, a load carrying and force distributing device to be worn on a user’s limb having soft tissue and a bone structure, comprising: a first support member (22); a second support member (24); a plurality of elongated compression members including a first elongated compression member (66) and a second elongated compression member (68, fig. 2, PAR 0046); wherein each of the first and second elongated compression members couples with each of the first and second support members (couples via sleeves 70, 72); and wherein the first and second support members and the first and second elongated compression members are sized and dimensioned to compress the soft tissue against the bone structure to thereby reduce motion of the bone structure towards a wail of the load carrying and force distributing device (PAR 0016 discloses device 10 used for immobilization of the bone structure).
With regard to claim 21, wherein the first support member has a circular or ovoid shape (fig. 2 shows this).
With regard to claim 22, wherein the first support member has an inner surface comprising a plurality of flat surfaces and curved surfaces arranged in an alternating pattern (figs. 1-3, 5-6, show both curved and flat surfaces).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2012/0083722 to Franke et al in view of US 2013/023554 to Sedillo et al.
As discussed above and with regard to claim 8, Franke discloses the invention substantially as claimed including the device of claim 1 (discussed above), but fails to explicitly disclose wherein the first support member comprises a first inner diameter and the second support member comprises a second inner diameter, and wherein the first inner diameter is smaller than the second inner diameter.  Sedillo teaches a cuff for mounting a device to a user’s limb (device mount for attaching electronic devices and a cuff assembly that provides a uniform tension fit around a user’s appendage, abstract) wherein the first support member comprises a first inner diameter (cuff assembly 102 comprises a lower panel 115, PAR 0024, Fig, 2 depicts lower panel 115 having a .
Claims 9, 11, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2012/0083722 to Franke et al.
As discussed above and with regard to claim 9, Franke discloses the invention substantially as claimed including the device of claim 1 (discussed above), but fails to explicitly disclose wherein the plurality of elongated compression members (712, 716) includes at least one elongated compression member that is interchangeable with at least one of the first and second elongated compression members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to provide extra anterior and posterior bladders, since a mere duplication of an essential working part of a device involves only routine skill in the art.  The motivation for doing so would be to allow replacement for cleaning purposes.
As discussed above and with regard to claim 11, Franke discloses the invention substantially as claimed including the device of claim 1 (discussed above) and wherein .
Claim 14, is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2012/0083722 to Franke et al in view of US 2016/0128890 to LaChappelle et al.
As discussed above and with regard to claim 14, Franke discloses the invention substantially as claimed including the device of claim 1 (discussed above), but fails to explicitly disclose wherein the attachment point is configured to couple an attachment point on a frame of an exoskeleton suit.  LaChappelle teaches a mobility assistance exoskeleton (mobility enhancing device in the form of an exoskeleton provides mobility assistance, abstract) comprising a lower leg portion (lower leg section 500, PAR 0060, Fig, 1C) wherein the attachment point is configured to couple an attachment point on a frame of an exoskeleton suit (knee actuator 700 forms attachment point between lower leg section 500 and upper leg section 400, para 0081, Fig. 1C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify Franke with the teaching of La Chappelle for the purpose of assisting a user with standing and walking (PAR 0050).
Allowable Subject Matter
Claims 3, 7, 12-13, 16-19, 23, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Regarding claims 20-22, applicant has not provided adequate information or argument so that on its face applicant’s remarks create a reasonable doubt regarding the circumstances justifying the rejection of these claims.  Specifically, applicant’s arguments filed 11/20/2020 (page 6) argues the rejection of claims 20-22 should be withdrawn by virtue of their dependency on claims 1 and 15, among other reasons.  The Examiner notes that claim 20 is independent and 21-22 depend therefrom and therefore claims 20-22 do not depend from either claims 1 or 15.  No other reasons are provided to indicate the rejection of claims 20-22 are not justified or proper. For the reasons above, the grounds for rejection are deemed proper.
Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection.  For the reasons above, the grounds for rejection are deemed proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

2/26/2021